Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see amendment, filed on December 27, 2021, with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Balb et al. (U.S. PAP 2021/0182141, hereon Balb) in view of Park et al. (U.S. Patent No. 10,310,548, hereon Park). The Objection to claims 1-20 is maintained as having a condition in the past may not make logical sense as the application is being considered for an active condition, in other words, “the system condition engine records that the specific condition is outside of the predetermined range or exceeded the threshold in the non-volatile memory” would be more appropriate.  Claims 1-20 are pending in the application. 
Explanation of Rejection
Claim Objection
Claims 1-20 are objected to because of the following minor informalities: in reference to claim 1: delete the word “was” in claim 1 of the amended claim (see page 2 of the listing of claims from December 27, 2021, two lines from the end of the instant claim) because having the condition in the past tense would not make any logical sense since the states are always have to be in the active state in order to be recorded in 
Claim rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Balb in view of Park. 
In reference to claim 1: Balb discloses an electronic device (see Balb, Fig. 1) comprising: 
A system condition engine configured to monitor a plurality of conditions (see Balb, paragraph [0062]) condition associated with an electronic device; and 
Non-volatile memory, wherein the non-volatile memory stores a predetermined range or a specification threshold for each of the plurality of conditions (see Balb, paragraph [0068]), wherein when the a specific condition is outside of the predetermined specification range or exceeds the specification threshold, the system condition engine records that the specific condition is or was outside of the predetermined specification range or exceeded the specification threshold in the non-Balb, paragraph [0073], the condition determination component 515, as shown in Fig. 5, once it compare the status to a threshold, the outcome would have been stored also paragraph [077]). .
However, Balb is silent about the plurality of conditions includes a processor frequency range. 
Park discloses an expected life time management and monitoring device that includes a plurality of conditions that includes a processor frequency range (see Park, Fig. 4 and column 7, lines 10-22). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the electronic monitoring device as taught by Balb and incorporate the conditions that includes a processor frequency range as described in Park in order to understand the nature and limitation of the device performance associated with the expected life time of the device so that an optimum operating condition for the device could be adapted in order to prevent catastrophic failure and data loss.  
With regard to claim 2: Balb in view of Park further discloses that the non-volatile memory is a plurality of fuses (see Balb, paragraph [0066]). 
With regard to claim 3: Balb in view of park further discloses that the predetermined range for the specific condition or the threshold for the specific condition is stored in a fuse (see Balb, paragraphs [0026] and [0062]). 
With regard to claim 4: Balb in view of Park further discloses that the system condition engine can record that the specific condition is outside of the predetermined Balb, paragraph [0014]).
With regard to claim 5: Balb in view of Park further discloses that the specific condition includes an indication of overclocking of a processor (see Park, column 4, line 60 to column 5, line 10).
With regard to claim 6: Balb in view of Park further discloses that the system condition engine and the non-volatile memory are located on the processor (see Balb, Fig. 4 and paragraph [0062])
With regard to claim 7: Balb in view of Park further discloses that the system condition engine is powered by some power source (see Balb, paragraph [0122]); but, Balb in view of Park is silent about the arrangement of the voltage source or the power as it monitors voltage a battery that is separate from a battery that powers the electronic device. 
However, considering the circuit arrangement in Balb, for instance, see Fig. 4, the health status monitoring component, and the general arrangement shown in Fig. 1, an ordinary skill in the art would have considered various design choices to implement a circuit arrangement like the arrangement noted in the instant application. 
In reference to claim 8: see the analysis in reference to claim 1 above.  
With regard to claim 9: see the analysis with regard to claim 2 above.  
With regard to claim 10: see the analysis with regard to claim 3 above.
With regard to claim 11: see the analysis with regard to claim 4 above.
With regard to claim 12: see the analysis with regard to claim 5 above.
With regard to claim 13: see the analysis with regard to claim 6 above.
In reference to claim 14: see the analysis in reference to claim 1 above.
With regard to claim 15: see the analysis with regard to claim 2 above.
With regard to claim 16: see the analysis with regard to claim 3 above.
With regard to claim 17: see the analysis with regard to claim 5 above.
With regard to claim 18: Balb in view of park further discloses that the specific processor is a multi-core processor (see Park, column 3, lines 39-45). 
With regard to claim 19: see the analysis with regard to claim 6 above.
With regard to claim 20: see the analysis with regard to claim 7 above. 
Response to Argument
Applicant’s arguments filed on December 27, 2021 with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELIAS DESTA/
Primary Examiner, Art Unit 2857